DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election without traverse of Group I, claims 1-15 in the reply filed on Jan. 21, 2021 is acknowledged.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lufkin (US 1,906,695).
Regarding claims 1 and 2, Lufkin (Fig. 1, pg. 1 and lines 18-25 and lines 80-99) discloses a melting vessel comprising an end wall (11) (corresponding to a back wall), a front wall, and side walls (corresponding to a first side wall and a second side wall).  Lufkin illustrates the melting vessel as a rectangular melting vessel, and the side walls are longer than the back and front walls, and therefore, it would be obvious to a person having ordinary skill in the art, the melting vessel further comprising a longitudinal centerline extending from the back wall to the front wall and a width extending between an inside surface of the first side wall and an inside surface of the second side wall, and the width orthogonal to the longitudinal centerline.  Lufkin discloses several feeders having spiral propeller blades (13) (corresponding to screw feeders) in the back wall of the furnace for feeding batch or raw materials into the melting compartment.  Lufkin discloses four feeders spaced at a plurality of locations along the back wall, feeding at a plurality of points so spaced along the back wall of the furnace, and discloses a sufficient number of feeders being used to provide a practically uniform distribution of the batch across the entire end of the furnace.  Lufkin illustrates two of the four feeders spaced closer to the side walls of the melting vessel.  One of these two feeders closer to the side walls may correspond to a first feed screw comprising a first axis of rotation and configured to feed a first raw material into the melting vessel, and the other one of the two feeders closer to the side walls may correspond to a second feed screw comprising a second axis of rotation and configured to feed a second raw material into the melting vessel.  
Lufkin fails to specifically state a distance between the first axis of rotation and the inside surface of the first side wall (i.e. closest side wall to the first feed screw) on a line perpendicular to the first axis of rotation equal to or less than about 15% of the width of the melting vessel and/or a distance between the second axis of rotation and the inside surface of the second side wall (i.e. closes side wall to the second feed screw) on a line perpendicular to the second axis of rotation is equal to or less than about 15% of the width of the melting vessel.  However, based on the teachings of Lufkin, specifically 
Additionally, while Lufkin fails to specifically state the figures are to scale, Lufkin suggests two screw feeders (corresponding to a first feed screw and a second feed screw) evenly spaced between the midpoint of the furnace to the outside of each side wall, and the two screw feeders positioned closest to the side walls.  Based on the positions suggested by the Fig. 2 of Lufkin, and the teaching of Lufkin that spacing and number of feeders are result effective variables that affect for uniform batch distribution, it would be obvious to a person having ordinary skill in the art to try, a distance between the first axis of rotation of the first feed screw and the inside surface of the first side wall on a line perpendicular to the first axis of rotation equal to or less than about 15% of the width of the melting vessel, as claimed in claim 1, and a distance between the second axis of rotation and the inside surface of the second side wall on a line perpendicular to the second axis of rotation is equal to or less than about 15% of the width of the melting vessel, as claimed in claim 2.
Regarding claims 3 and 5, Lufkin fails to specifically state each of the first axis of rotation and the second axis of rotation are located equal to or less than about 38 cm (claim 3) from the inside surfaces of the first and second walls, respectively or less than about 28 cm (claim 5) from the inside surfaces of the first and second walls, respectively.  However, as stated in the rejection of claims 1 and 2 above, based on the teachings of Lufkin, specifically two feeders situated closer to the side walls and feeding the raw materials at points so spaced along the back wall of the furnace to provide for an even distribution across the entire end of the furnace, it would be obvious to a person having ordinary skill in the art, the spacing of the feeders along the back wall affects the distribution of the batch across the entire end of the furnace, and is therefore a result effective variable.  This spacing includes spacing of a feeder towards a side wall of the furnace, and therefore, through routine optimization of the spacing of feeders along the back wall to obtain a uniform distribution along with mere scaling based on size of the melter and screw feeder, it would be obvious to a person having ordinary skill in the art to try each of a first axis of rotation and a second axis of rotation equal to or less than about 38 cm from the inside surfaces of the first and second walls, respectively, as claimed in claim 3, or to try each of a first axis of rotation and a second axis of rotation equal to or less than about 28 cm from the inside surfaces of the first and second walls, respectively, as claimed in claim 5.
Regarding claim 4, the Examiner interprets the first and second material as the material worked upon by the apparatus.  The inclusion of the material worked upon by the apparatus does not impart patentability to the claims.  Alternatively, if it is interpreted the materials worked upon impart additional limitations, Lufkin (pg. 1, lines 80-85) discloses the batch of raw materials is fed by means of batch feeders, and therefore, it would be obvious to a person having ordinary skill in the art, the second feed material may be the same as the first feed material.
Regarding claims 6-8, Lufkin (Fig. 2) illustrates the feeders adjacent the side walls are substantially parallel to the side walls and these feeders are substantially parallel to each other.  
Regarding claim 12, Lufkin (Fig. 2 and pg. 1, line 101 to pg. 2, line 5) further discloses burners (17) (corresponding to a plurality of burners) exposed to an interior of the melting vessel through channels and ports in the side walls.  Therefore, it would be obvious to a person having ordinary skill in the art, the melting vessel of Lufkin comprising a plurality of combustion burners exposed to an interior of the melting vessel through the first and second side walls.
Regarding claims 13 and 14, as discussed in the rejection of claim 1 above, Lufkin discloses several feeders having spiral propeller blades (13) (corresponding to screw feeders) in the back wall of the furnace.  Lufkin (Fig. 2) illustrates the screw feeders are positioned perpendicular to the back wall of the furnace.  Therefore, based on the disclosure of Lufkin, it would be obvious to a person having ordinary skill in the art, the line perpendicular to the first axis of rotation located at an inside surface of the back wall, as claimed in claim 13, and the line perpendicular to the second axis of rotation is located at an inside surface of the back wall, as claimed in claim 14.
Regarding claim 15, as discussed in the rejection of claims 1 and 2 above, Lufkin illustrates two of the four feeders spaced closer to the side walls of the melting vessel.  One of these two feeders closer to the side walls may correspond to a first feed screw comprising a first axis of rotation and configured to feed a first raw material into the melting vessel, and the other one of the two feeders closer to the side walls may correspond to a second feed screw comprising a second axis of rotation and configured to feed a second raw material into the melting vessel.  Further, based on the teachings of Lufkin, specifically two feeders situated closer to the side walls and feeding the raw materials at points so spaced along the back wall of the furnace to provide for an even distribution across the entire end of the .  
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lufkin (US 1,906,695) as applied to claims 1 and 2 above, and further in view of Katsumata (JP11-100214A).
Regarding claims 9-10, Lufkin fails to disclose the melting vessel comprises a plurality of electrodes extend into the interior of the melting vessel and the plurality of electrodes extend through the bottom wall.  However, Katsumoto (Figs. 1 and 2 and [0008]-[0010]) discloses oxygen-combustion burners installed in the side wall of the furnace and electrodes (3) in a furnace.  The electrodes provide for additional heating and flow control in the furnace.  Katsumoto discloses the electrodes through a bottom wall of the glass melting furnace and immersed in the molten glass.  Therefore, based on the additional teachings of Katsumoto, it would be obvious to a person having ordinary skill in the art, the melting vessel of Lufkin could be improved by adding a plurality of electrodes extending into the interior of the melting vessel through the bottom wall to provide for additional heating and flow control.
Regarding claim 11, in addition to the rejection of claim 9 above, Katsumoto ([0010]) discloses the electrodes are made of molybdenum.  Therefore, it would be obvious to a person having ordinary skill in the art, the plurality of electrodes in the apparatus of Lufkin in view of Katsumoto the plurality of electrodes comprise molybdenum.
Claims 1-5, 9, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploetz (WO-0000440-A1).
Regarding claims 1 and 2, Ploetz (Fig. 2, pgs. 5-6) discloses a furnace (10) (corresponding to a melting vessel) comprising a rear end wall (26) (corresponding to a back wall), a front end wall 
Ploetz fails to specifically state a distance between the first axis of rotation and the inside surface of the first side wall (i.e. closest side wall to the first feed screw) on a line perpendicular to the first axis of rotation equal to or less than about 15% of the width of the melting vessel and/or a distance between the second axis of rotation and the inside surface of the second side wall (i.e. closest side wall to the second feed screw) on a line perpendicular to the second axis of rotation is equal to or less than about 15% of the width of the melting vessel.  However, Ploetz (pg. 5, lines 16-19) discloses the screw feeders preferably recessed into the side walls 22 and 24, respectively.  Therefore, it would be obvious to a person having ordinary skill in the art, lines perpendicular to a first axis of rotation and a second axis of rotation at the side walls, and the lines perpendicular to the first axis of rotation and the second axis of rotation at the first and second side walls.  The lines perpendicular to the first axis of rotation and second axis of rotation at the side walls provide for a distance between the first axis of rotation of the first feed screw and the inside surface of the first side wall on a line perpendicular to the first axis of rotation less than about 15% of the width of the melting vessel, as claimed in claim 1 and a distance 
Regarding claims 3 and 5, as discussed in the rejection of claims 1 and 2 above, based on the disclosure of Ploetz, it would be obvious to a person having ordinary skill in the art, the lines perpendicular to a first axis of rotation and a second axis of rotation at the side walls.  This provides for the first axis of rotation and the second axis of rotation located less than about 38 centimeters from the inside surface of the first and second side walls, respectively, as claimed in claim 3, and the first axis of rotation and the second axis of rotation located less than about 28 centimeters from the inside surface of the first and second side walls, respectively, as claimed in claim 5.  
Regarding claim 4, the Examiner interprets the first and second material as the material worked upon by the apparatus.  The inclusion of the material worked upon by the apparatus does not impart patentability to the claims.  Alternatively, if it is interpreted material worked upon imparts additional limitations, it would be obvious to a person having ordinary skill in the art, the second feed material may be the same as the first feed material.
Regarding claim 9, Ploetz (pg. 5, line 1 and Figs. 1 and 2) further discloses the furnace may include an array of electrodes (46) exposed to an interior of the melting vessel.
Regarding claim 15, Ploetz (Fig. 2) suggests the furnace is symmetrical about the longitudinal centerline.  Therefore, it would be obvious to a person having ordinary skill in the art, the first and second screw feeders and the first axis of rotation and the second axis of rotation are equidistant from the longitudinal centerline.  
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ploetz (WO-0000440-A1) as applied to claims 1 and 9 above, and further in view of Katsumata (JP11-100214A).
Regarding claims 10, as discussed in the rejection of claims 1 and 9 above, Ploetz discloses the furnace includes a plurality of electrodes that extend into the interior of the melting vessel.  Ploetz (Fig. 1) discloses a bottom wall, but fails to disclose the electrodes extend into the interior of the melting vessel through the bottom wall.  However, Katsumoto (Figs. 1 and 2 and [0008]-[0010]) discloses electrodes (3) in a furnace provide heating and discloses the electrodes extend through a bottom wall of the glass melting furnace and immersed in the molten glass.  Therefore, based on the additional teachings of Katsumoto, it would be obvious to a person having ordinary skill in the art, the melting vessel of Ploetz could be modified to provide for the plurality of electrodes extending into the interior of the melting vessel through the bottom wall for heating.  
Regarding claim 11, Ploetz fails to disclose details of the electrodes, such as the plurality of the electrodes comprise molybdenum.  However, in addition to the disclosure discussed in claim 10, Katsumoto ([0010]) discloses the electrodes are made of molybdenum.  Therefore, it would be obvious to a person having ordinary skill in the art, the plurality of electrodes in the apparatus of Ploetz the plurality of electrodes comprise molybdenum.
Regarding claim 12, Ploetz fails to disclose the melting vessel further comprises a plurality of combustion burners exposed to an interior of the melting vessel through the first and second side walls.  However, Katsumoto (Figures and ([0008]-[0009]) discloses heating the furnace with burners on the side walls of the furnace along with electrode heating.  Based on the figures of Katsumoto, it would be obvious to a person having ordinary skill in the art, in addition to the plurality of combustion burners in the side walls, the plurality of combustion burners exposed to an interior of the melting vessel in the first and second walls.  Therefore, based on the additional teachings of Katsumoto, it would be obvious to a person having ordinary skill in the art, the melting vessel of Ploetz further comprising a plurality of combustion burners exposed to an interior of the melting vessel through the first and second walls for additional heating.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/               Primary Examiner, Art Unit 1741